DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. 	Claim(s) 1-30 are rejected under 35 U.S.C 101 because the claimed invention is directed to a natural law and abstract idea without significantly more.  
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”).


Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to noninvasive fetal nucleic acid analysis (“generating barcoded”, “enriching”, “sequencing”, “using” and “processing” barcoded parental nucleic acid molecules) methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of identifying sequence variations in fetal nucleic acid molecules comprising the steps of generating a plurality of barcoded parental nucleic acid molecules in a plurality of partitions using nucleic acids derived from parental biological 
The next step involves determining if there are any steps or elements that integrate the judicial exceptions (JE’s) into a practical application.  In the instant situation, the steps of “generating, enriching, sequencing, using and processing” barcoded parental nucleic acids and their sequences (steps a, b and c of claims 1, 18 and 29) are all presolution activity.   As currently recited, the additional elements of claims 1, 18 and 29 recite conventional laboratory steps that scientists would have engaged in prior to the applicant’s invention.  Therefore, these elements amount to insignificant presolution activity.  Additionally, processing said parental nucleic acid sequence information to identify one or more maternal or paternal haplotype blocks, and processing cell-free nucleic acid sequence information derived from a maternal cell- free biological sample against said one or more maternal or paternal haplotype blocks, to identify one or more genomic variations in fetal nucleic acid sequences can both be accomplished by thinking about data and results, and thus the claims are also drawn to abstract ideas, where there are no transformative physical processes.  Therefore, the judicial exceptions of the claims are not integrated into a practical application.
The claims are then analyzed to determine if they recite an element or step that is sufficiently more than the judicial exception.  In the instant situation, “generating, enriching, sequencing, using and processing” (steps a, b and c of claims 1, 18 and 29) are so generally recited as to be mere presolution and data gathering (claims 1, 18 and 29) (see page 515 Fig.1 of Hui et al.).  It does not include any particular reagents that amount to significantly more than the judicial exception.
Claim 1 part (a) adds the additional step of "generating a plurality of barcoded parental nucleic acid molecules in a plurality of partitions using a plurality of parental nucleic acid molecules derived from a parental biological sample and a plurality of nucleic acid barcode molecules".  
Claim 1 part (b) adds the additional step of “enriching said plurality of barcoded parental nucleic acid molecules or derivatives thereof for target nucleic acid molecules comprising one or more target regions to generate an enriched set of barcoded parental nucleic acid molecules".  
Claim 1 part (c) adds the additional step of “using said enriched set of barcoded parental nucleic acid molecules or derivatives thereof to generate parental nucleic acid sequence information comprising one or more nucleic acid sequences of said plurality of parental nucleic acid molecules”   The judicial exceptions are not integrated into a practical application because the additional steps of claim 1 parts (a-c) are insufficient to amount to significantly more than the judicial exception because these steps are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., a mere mechanical steps necessary to perform the judicial exceptions (see page 515 Fig.1 of Hui et al.).
Claim 1 part (d) adds the additional step of “processing said parental nucleic acid sequence information to identify one or more maternal or paternal haplotype blocks from said parental biological sample”.  
Claim 1 part (e) adds the additional step of “processing cell-free nucleic acid sequence information derived from a maternal cell- free biological sample against said one or more maternal or paternal haplotype blocks, to identify one or more genomic variations in one or more fetal nucleic acid sequences of said maternal cell-free biological sample”. 
Claims 1, 18, and 29 require generating, enriching, sequencing, processing and using barcoded parental nucleic acid molecules and sequence information.  The specification states that a preferred embodiment comprises generating barcoded parental nucleic acids using parental nucleic acid molecules and barcode molecules (page 3 paragraph 0007 lines 1-4). The recitation of parental nucleic acids and barcode molecules at such a general level is well-understood, routine, and conventional (MPEP 2106.05(d)(II)), and the use of barcodes for the identification of target sequences and nucleic acids is a mere presolution and data gathering step (see page 515 Fig.1 of Hui et al.).  Dependent claims 2-17, 19-28, and 30 do not recite an element or step that is sufficiently more than the judicial exception.
Regarding claim 2, the claim recites that the processing in step (e) of claim 1 comprises performing a relative haplotype analysis.  This step does not integrate the judicial exception because the "performing a relative haplotype analysis" limitation covers performance of the limitation in the mind. Performing in this context encompasses the practitioner reviewing data and thinking about that data.  Since the limitation covers performance of the limitations in the mind, it falls within the "mental process" grouping of abstract ideas.  Similar to steps (d) and (e) of claim 1, the step of processing information by performing a relative haplotype dosing analysis is mental, and therefore an abstract idea. As a result, this step is a mere data-gathering step.
Claim(s) 3, 19 and 20 add the limitation that performing said relative haplotype dosing analysis comprises "performing a sequential probability ratio test of allelic imbalance" in said cell-free nucleic acid sequence information derived from a maternal cell-free biological sample.  This step does not integrate the judicial exception because the "performing a sequential probability ratio test of allelic imbalance" limitation covers performance of a calculation, and therefore it is a limitation in the mind. Performing in this context encompasses the practitioner reviewing data, making statistical calculations and drawing conclusions about that data and the calculations.  Reviewing, making calculations and drawing conclusions about data falls within the "mental process" grouping of abstract ideas.  Similar to steps (d) and (e) of claim 1, the step of processing information by performing a relative haplotype dosing analysis is mental, and therefore an abstract idea. This step is therefore a data-gathering step that does not add significantly more to the judicial exception.
Claim 4 adds the additional step of “generating a plurality of partitions" prior to step (a) of claim 1.  This element does not integrate the judicial exception into a practical application because this step is a broad preparatory step that amounts to insignificant presolution activity, e.g., a mere mechanical step necessary to perform the judicial exceptions (see paragraph 0115 lines 1-7 of Levin-Schnall et al.).
Claim 5 recites "sequencing said enriched set of barcoded parental nucleic acid molecules or derivatives thereof", and as recited does not add any new element to what is already exists in step (c) of claim 1.  Claim 5 does not integrate the judicial exception for the same reason stated for part (c) of claim 1.  This step is insufficient to amount to significantly more than the judicial exception because it is insignificant presolution activity (see page 515 Fig.1 of Hui et al.).
Claim(s) 6 and 7 the additional steps of "removing or releasing said plurality of barcoded parental nucleic acid molecules from said plurality of partitions" prior to step (b) of claim 1; and  “performing nucleic acid capture of said one or more target regions in said plurality of barcoded parental nucleic acid molecules" in step (b) of claim 1. These steps do not integrate the judicial exceptions because they are presolution activity (see paragraph 0093 lines 28-33 of Levin-Schnall et al.).
Claim 8 adds the limitation that the "nucleic acid capture" recited in claim 7 is exome capture.  This step does not integrate the judicial exception and the recitation of exome capture at such a general level is well-understood, routine, and conventional (MPEP 2106.05(d) (II)).  The use of exome capture is a mere presolution and data gathering step (see paragraph 0202 lines 1-5 of Levin-Schnall et al.).   
Claim(s) 9 and 11 add the additional steps of "performing nucleic acid amplification of said one or more target regions in said plurality of barcoded parental nucleic acid molecules" in step (b) of claim 1 and "sequencing said one or more fetal nucleic acid molecules of said maternal cell-free biological sample to generate said cell-free nucleic acid sequence information."  The recitation of sequencing at such a general level is well-understood, routine, and conventional (MPEP 2106.05(d) (II)).  The use of sequencing is a mere presolution and data gathering step (see page 515 Fig.1 of Hui et al.).   
 Claim(s) 10 and 22 add the additional step of "obtaining, from a subject having a fetus, a maternal biological sample, and deriving from said maternal biological sample (i) said plurality of parental nucleic acid molecules, and (ii) said maternal cell-free biological sample comprising one or more fetal nucleic acid molecules of said fetus".  These steps do not add significantly more to the judicial exceptions because they are not distinguishable from routine and well understood data gathering steps necessary to practice the judicial exceptions (see paragraph 0115 lines 1-7 of Levin-Schnall et al.).  
Claim(s) 12 and 24 further limit the judicial exception by requiring that "said plurality of parental nucleic acid molecules is derived from a maternal biological sample", and  "said parental nucleic acid sequence information in part (d) of claim 1 comprises one or more haplotype blocks derived from said maternal biological sample." This step is insignificant presolution activity, e.g., a mere mechanical step necessary to perform the judicial exceptions (see paragraph 0214 lines 1-4 of Levin-Schnall et al.). 
Claim(s) 13 and 25 adds the additional steps of generating paternal nucleic acid sequence information from a plurality of nucleic acid molecules derived from a paternal biological sample, and processing said paternal nucleic acid sequence information to identify one or more maternal or paternal haplotype blocks from said paternal biological sample. These elements do not integrate the judicial exceptions into a practical application because the “generating” step amounts to insignificant presolution activity, e.g., a mere mechanical step necessary to perform the judicial exceptions, and the processing step can be accomplished by thinking about results and is a mere data gathering step (see paragraph 0214 lines 1-4 of Levin-Schnall et al.).  
Claim 14 limits the plurality of parental nucleic acid molecules recited in claim 1 by requiring that "a given partition of said plurality of partitions comprises a parental nucleic acid molecule from said plurality of parental nucleic acid molecules, wherein said parental nucleic acid molecule has a length longer than 10 kilobases". This is an insignificant presolution requirement, necessary to perform the judicial exceptions.
Claim 15 limits the plurality of parental nucleic acid molecules recited in claim 14 by requiring that "said parental nucleic acid molecule has a length longer than 100 kilobases."  This is an insignificant presolution requirement, necessary to perform the judicial exceptions.
Claim 16 adds the limitation that said plurality of partitions recited in claim 1 further comprise "a plurality of beads, wherein a given bead of said plurality of beads comprises a plurality of nucleic acid barcode molecules attached thereto, and wherein a given partition of said plurality of partitions further comprises a single bead" This is an insignificant presolution requirement, necessary to perform the judicial exceptions.
Claim(s) 17 and 28 add the limitation that said plurality of partitions is a plurality of "droplets or a plurality of wells."  This is a mere presolution requirement for a data gathering step (see paragraph 0007 lines 1-3 of Levin-Schnall et al.).
Claim 18 part (a) adds the additional step of providing a plurality of parental nucleic acid molecules.  
Claim 18 part (b) adds the additional step of (b) generating a plurality of partitions, wherein a given partition of said plurality of partitions comprises (i) a parental nucleic acid molecule from said plurality of parental nucleic acid molecules, and (ii) a single bead from said plurality of beads.  
Claim 18 part (c) adds the additional step in said plurality of partitions, synthesizing a plurality of barcoded, targeted parental nucleic acid molecules using (i) parental nucleic acid molecules from said plurality of parental nucleic acid molecules, and (ii) nucleic acid barcode molecules from said plurality of nucleic acid barcode molecules, wherein said barcoded, targeted parental nucleic acid molecules comprise said one or more target sequences.
Claim 18 part (d) adds the additional step of using said barcoded, targeted parental nucleic acid molecules or derivatives thereof to generate parental nucleic acid sequence information comprising one or more nucleic acid sequences of said plurality of parental nucleic acid molecules.
Claim 18 part (e) adds the additional step of processing said parental nucleic acid sequence information to identify one or more maternal or paternal haplotype blocks from said parental biological sample.
Claim 18 part (f) adds the additional step of processing cell-free nucleic acid sequence information derived from a maternal cell- free biological sample against said one or more maternal or paternal haplotype blocks, to identify one or more genomic variations in one or more fetal nucleic acid sequences of said cell-free nucleic acid sequence information.  The additional elements of Claim 18 parts (a-c) are insufficient to amount to significantly more than the judicial exceptions because these steps as recited are indistinguishable from what is well known and understood in the art.  Each of these elements exemplify conventional data gathering steps that scientists would have engaged in prior to the applicant’s invention. Therefore, these elements amount to insignificant presolution activity (see page 515 Fig.1 of Hui et al.).  Additionally, processing said parental nucleic acid sequence information to identify one or more maternal or paternal haplotype blocks, and processing cell-free nucleic acid sequence information derived from a maternal cell- free biological sample against said one or more maternal or paternal haplotype blocks, to identify one or more genomic variations in one or more fetal nucleic acid sequences can both be accomplished by thinking about data and results, and thus the claim is also drawn to abstract ideas which are mental processes.  These steps are insignificant presolution activity, e.g., a mere mechanical step necessary to perform the judicial exceptions.
Claim(s) 21 further limits step (d) of claim 18 by reciting that said parental nucleic acid sequence information is generated from “barcoded, targeted parental nucleic acid molecules or derivatives thereof”.  This step is insignificant presolution activity, e.g., a mere mechanical step necessary to perform the judicial exceptions (see page 515 Fig.1 of Hui et al.).    
Claim 23 adds the additional step of “sequencing said one or more fetal nucleic acid molecules of said maternal cell-free biological sample comprising one or more fetal nucleic acid molecules of said fetus”.  This step is insignificant presolution activity, e.g., a mere mechanical step necessary to perform the judicial exceptions (see paragraph 0214 lines 1-4 of Levin-Schnall et al.). 
Claim 26 limits the plurality of parental nucleic acid molecules recited in claim 18 by requiring that “said parental nucleic acid molecule from said plurality of parental nucleic acid molecules has a length longer than 1 kilobase". This is an insignificant presolution requirement, necessary to perform the judicial exceptions.
Claim 27 limits the plurality of parental nucleic acid molecules recited in claim 26 by requiring that "said parental nucleic acid molecule from said plurality of parental nucleic acid molecules has a length longer than 10 kilobases."  This is an insignificant presolution requirement, necessary to perform the judicial exceptions.
Claim 28 requires that the plurality of partitions be droplets or wells.  This is an insignificant presolution requirement, necessary to perform the judicial exceptions.
Claim 29 part (a) adds the additional step of providing a plurality of parental nucleic acid molecules.  
Claim 29 part (b) adds the additional step of (b) generating a plurality of partitions, wherein a given partition of said plurality of partitions comprises (i) a parental nucleic acid molecule from said plurality of parental nucleic acid molecules, and (ii) a single bead from said plurality of beads.  
Claim 29 part (c) adds the additional step in said plurality of partitions, synthesizing a plurality of barcoded, targeted parental nucleic acid molecules using (i) parental nucleic acid molecules from said plurality of parental nucleic acid molecules, and (ii) nucleic acid barcode molecules from said plurality of nucleic acid barcode molecules, wherein said barcoded, targeted parental nucleic acid molecules comprise said one or more target sequences.
Claim 29 part (d) adds the additional step of using said barcoded, targeted parental nucleic acid molecules or derivatives thereof to generate parental nucleic acid sequence information comprising one or more nucleic acid sequences of said plurality of parental nucleic acid molecules.  
Claim 29 part (e) adds the additional step of processing said parental nucleic acid sequence information to identify one or more maternal or paternal haplotype blocks from said parental biological sample.
Claim 29 part (f) adds the additional step of processing cell-free nucleic acid sequence information derived from a maternal cell-free biological sample against said one or more maternal or paternal haplotype blocks, to identify one or more genomic variations in one or more fetal nucleic acid sequences of said cell-free nucleic acid sequence information. 
Each of these elements exemplify conventional data gathering steps that scientists would have engaged in prior to the applicant’s invention. Therefore, these elements amount to insignificant presolution activity (see page 515 Fig.1 of Hui et al.).  Additionally, processing said parental nucleic acid sequence information to identify one or more maternal or paternal haplotype blocks, and processing cell-free nucleic acid sequence information derived from a maternal cell- free biological sample against said one or more maternal or paternal haplotype blocks, to identify one or more genomic variations in one or more fetal nucleic acid sequences can both be accomplished by thinking about data and results, and thus the claim is also drawn to abstract ideas which are mental processes.  The steps are insignificant presolution activity, e.g., a mere mechanical step necessary to perform the judicial exceptions.
Claim 30 requires performing a relative haplotype dosing analysis. This is an insignificant presolution requirement, necessary to perform the judicial exceptions.
The judicial exceptions (JE’s) are not integrated into a practical application because the claims offer no additional elements that integrate the law of nature and/or the abstract idea, such as a particular treatment that applies the exception.  Presently, no claim presents a step that would integrate the JE’s.   At best, step (e) requires actively processing sequence information to identify haplotype blocks, but even this step is also a general mental step, which is not transformative of anything beyond a JE.  Therefore, all steps are only presolution and data gathering activity. 
The steps in addition to the judicial exceptions of sequencing added by the claims are necessary presolution activity for gathering the necessary data required to apply the exceptions, and the steps neither apply nor use the judicial exceptions.  The sequencing step does not integrate the exceptions by imposing any meaningful limits on applying the judicial exceptions.  The claims end with the judicial exceptions and no further action.
Therefore, the claims are directed towards a law of nature and an abstract idea.  Furthermore, the additional elements are insufficient to amount to significantly more than the judicial exceptions.  
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claim(s) 1, 4, 5, 6-12, 14, 15, 16, 17, 18, 21-24, 26, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin-Schnall et al. ( U.S. 20150376700 A1, 2015).
Claim 1 sets forth a method for analyzing variations in fetal nucleic acid molecules by processing fetal nucleic acid molecules against parental haplotype blocks.  The parental haplotype blocks can be either maternal or paternal and are derived from biological samples.  To generate the sequence information for processing, biological samples are obtained from pregnant mothers, and parental nucleic acid molecules are isolated from the sample. The parental nucleic acid molecules are co-partitioned with nucleic acid barcode molecules in wells, beads or droplets; and the barcoded parental nucleic acid molecules are enriched for target regions and generate an enriched set of barcoded parental nucleic acid molecules.  These barcoded parental nucleic acid molecules are then sequenced and processed in order to identify maternal or paternal haplotype blocks.  Maternal cell free nucleic acid sequence information derived from a maternal cell free biological sample is then processed against the maternal or paternal haplotype blocks to identify variations in the fetal nucleic acid sequence derived from the maternal cell free nucleic acid sample (see paragraph 0115 lines 1-7 of Levin-Schnall et al.). 
Levin-Schnall et al also teaches a reducing agent that dissolves or degrades barcoded beads, releasing the oligonucleotides with the barcodes and random N-mers from the beads within droplets. Levin et al also teaches that the random N-mers then prime different regions of the sample nucleic acid, resulting in amplified copies of the sample after amplification, where each copy is tagged with a barcode sequence (see paragraph 0093 lines 24-30 of Levin-Schnall et al.). 
Levin-Schnall et al. also teach that each droplet contains a set of oligonucleotides that contain identical barcode sequences and different random N-mer sequences. Levin-Schnall teaches that the emulsion droplet is broken, and additional sequences e.g., sequences that aid in particular sequencing methods, may be added, via, for example, amplification methods like PCR which is the enrichment step required in claim 9 (see paragraph 0093 of Levin-Schnall et al.). 
Levin-Schnall et al. also teaches that sequencing may then be performed.  Levin et al. further teaches that sequencing may be performed via any suitable type of sequencing platform (see paragraph 0115 lines 30-43 of Levin-Schnall et al.).
Levin-Schnall et al. teaches that the paternal fragment sequences and the maternal fragment sequences are each used to link sequences into one or more inferred contigs. The reference also teaches that the inferred contigs are used to construct maternal and paternal phase blocks (paragraph 0025 lines 1-6 of Levin-Schnall et al.). 
Levin et al. also teach that the sequence of fetal nucleic acid is compared to the maternal and paternal phase blocks to construct fetal phase blocks (see paragraph 0169 lines 65-70 of Levin-Schnall et al.).  Unencapsulated nucleic acid fragments that have entered the bloodstream are referred to as being cell-free.  The reference teaches that sample nucleic acids are derived by obtaining a biological sample from a subject, and that the biological sample includes a cell-free sample nucleic acid.  The reference also teaches that fetal nucleic acid comprises cell-free nucleic acid (see paragraphs 0028 and 0030 of Levin-Schnall et al.).  
Regarding claim 4, the reference teaches size selected sample nucleic acids copartitioned with barcode beads in aqueous droplets within a fluorinated oil continuous phase using a microfluidic partitioning system. (see paragraph 0910 lines 6-9 of Levin-Schnall et al.). 
Regarding claim 5, as previously stated in this action, Levin et al. teaches that after the emulsion droplet is broken, additional sequences e.g., sequences that aid in particular sequencing methods, may be added, via, for example, amplification methods like PCR which is the enrichment step required in claim 9.   After the barcoded nucleic acids have been enriched by amplification, the reference teaches that sequencing may be performed (see paragraph 0093 of Levin-Schnall et al.).  
With regard to claim 6, the reference teaches breaking an emulsion partition.  Levin et al. also teaches that additional sequences may be added when the emulsion is emptied, via, for example, amplification methods (see paragraph 0093 lines 28-33 of Levin-Schnall et al.).
Regarding claim 7, Levin-Schnall et al. teaches size selected sample nucleic acids copartitioned with barcode beads, amplified and processed into a sequencing library.  The reference also teaches that the DNA was subjected to hybrid capture using an Agilent SureSelect Exome capture kit after barcoding and prior to sequencing (see paragraph 0202 lines 1-5 of Levin-Schnall et al.).
Regarding claim 8, Levin-Schnall et al. teaches that the DNA was subjected to hybrid capture using an Agilent SureSelect Exome capture kit after barcoding and prior to sequencing (see paragraph 0202 lines 1-5 of Levin-Schnall et al.).  
With regard to claim 9, Levin-Schnall et al teaches that random N-mers prime different regions of sample nucleic acid, resulting in amplified copies of the sample after amplification, where each copy is tagged with a barcode sequence (see paragraph 0093 24-30 of Levin-Schnall et al.).
Regarding claim 10, the reference teaches testing a pregnant woman at risk of carrying a fetus with an aneuploid genome.  The reference also teaches that a maternal blood sample containing fetal genetic material is collected. Levin et al further teach that genetic material (e.g., cell-free nucleic acids) is then extracted from the blood sample (see paragraph 0115 lines 1-7 of Levin-Schnall et al.). 
Regarding claim 11, Levin et al teach that a fetal nucleic acid sample is obtained from a pregnant mother.  The reference also teaches that long range sequence context can be obtained for the fetal nucleic acid from sequencing of shorter barcoded fragments (see paragraph 0121 lines 1-6 of Levin-Schnall et al.).
Regarding claim 12, Levin-Schnall et al. teaches collecting a maternal blood sample containing fetal genetic material.  The reference also teaches that the cell-free DNA is sequenced to generate sequences of both the maternal circulating DNA and fetal circulating DNA.  The reference further teaches that the reads are compared to the paternal and maternal phase blocks (see paragraph 0214 lines 1-4 of Levin-Schnall et al.).
Regarding claim 13, Levin-Schnall et al. teaches that samples comprising maternal DNA from a pregnant patient and a sample comprising paternal DNA from the father of the fetus are collected. The reference also teaches that nucleic acids from each sample are separated into different partitions along with molecular barcoded tags and sequenced; and then the sequences are used to generate inferred contigs for each of the partitioned maternal and paternal fragments (see paragraph 0212 lines 1-6 of Levin-Schnall et al.). 
Regarding claim 14, Levin-Schnall et al. teaches a maternal nucleic acid sequence and/or paternal nucleic acid sequence with a length greater than 10 kilobases (kb). The reference also teaches that the maternal and paternal partitions comprise droplets in an emulsion (paragraph 0029 lines 1-4 of Levin-Schnall et al.).
Regarding claim 15, the reference teaches that the maximum inferred contig length is at least 200 kb (see page 30 claim 16 of Levin-Schnall et al.). 
Regarding claim 16, the reference teaches that beads including the attached oligonucleotides may be co-partitioned with individual samples, such that a single bead and a single sample are contained within an individual partition. The reference also teaches that in some cases, where single bead partitions are desired, the relative flow rates of the fluids can be controlled such that, on average, the partitions contain less than one bead per partition, in order to ensure that those partitions that are occupied, are primarily singly occupied (see paragraph 0092 lines 1-8 of Levin-Schnall et al.). 
Regarding claim 17, Levin-Schnall et al. teaches a first fragment in a discrete partition in among a plurality of discrete partitions. The reference also teaches that the discrete partition is a droplet in an emulsion (see paragraph 0007 lines 1-3 of Levin-Schnall et al.).
With regard to claim 18, Levin-Schnall et al. teaches methods, compositions and systems for haplotype phasing and copy number variation assays (see abstract lines 1-5 of Levin-Schnall et al.).
Levin-Schnall et al. teaches that oligonucleotides comprising a first barcode sequence are co-partitioned with a first nucleic acid, and oligonucleotides comprising a second barcode sequence are co-partitioned with a second nucleic acid. The reference also teaches that the oligonucleotides comprising the first barcode sequence are releasably attached to a first bead, and the oligonucleotides comprising the second barcode sequence are releasably attached to a second bead, and the co-partitioning comprises co-partitioning the first and second beads into the first and second partitions, respectively.  The reference also teaches attaching a first barcode sequence to fragments of the first nucleic acid or to copies of portions of the first nucleic acid to provide first barcoded fragments; and attaching a second barcode sequence to fragments of the second nucleic acid or to copies of portions of the second nucleic acid to provide second barcoded fragments.  The reference further teaches that the first and second partitions comprise droplets in an emulsion (see paragraph 0023 of Levin-Schnall et al.). 
Levin-Schnall et al also teaches that with the aid of a microfluidic device, a water-in-oil emulsion may be formed, where the emulsion contains aqueous droplets that contain sample nucleic acid, reducing agent, and barcoded beads (see paragraph 0093 lines 16-26 of Levin-Schnall et al.).  The reference teaches that beads including the attached oligonucleotides may be co-partitioned with the individual samples, such that a single bead and a single sample are contained within an individual partition (see paragraph 0092 lines 1-5 of Levin-Schnall et al.). The reference also teaches that multiple occupied partitions, or unoccupied partitions may often be present (see paragraph 0094 lines 1-4 of Levin-Schnall et al.).
Levin-Schnall et al. teaches releasing oligonucleotides with the barcodes and random N-mers from the beads within the droplets.  The reference also teaches that the random N-mers then prime different regions of the maternal sample nucleic acid, resulting in amplified copies of the maternal sample after amplification, where each copy is tagged with a barcode sequence (see paragraph 0168 lines 17-26 of Levin-Schnall et al.).
Levin-Schnall et al. also teaches that each droplet contains a set of oligonucleotides that contain identical barcode sequences and different random N-mer sequences. Levin also teaches that the emulsion is broken, and additional sequences e.g., sequences that aid in particular sequencing methods, may be added, via, for example, amplification methods like PCR.  Levin also teaches that sequencing may then be performed.  Levin et al. further teaches that sequencing may be performed via any suitable type of sequencing platform (see paragraph 0115 lines 30-43 of Levin-Schnall et al.).
The reference teaches that the paternal fragment sequences and the maternal fragment sequences are each used to link sequences into one or more inferred contigs. The reference also teaches that the inferred contigs are used to construct maternal and paternal phase blocks (paragraph 0025 lines 1-6 of Levin-Schnall et al.).
Levin-Schnall et al. teaches that paternal fragment sequences and maternal fragment sequences are each used to link sequences into one or more inferred contigs.  Levin et al. further teaches that the inferred contigs are used to construct maternal and paternal phase blocks (paragraph 0025 lines 1-6 of Levin-Schnall et al.).  Levin-Schnall et al. also teaches that the sequence of fetal nucleic acid is compared to the maternal and paternal phase blocks to construct fetal phase blocks (see paragraph 0169 lines 65-70 of Levin-Schnall et al.).
Regarding claim 21,  the reference also teaches that an emulsion is broken, and additional sequences e.g., sequences that aid in particular sequencing methods, may be added, via, for example, amplification methods like PCR.  Levin also teaches that sequencing may then be performed.  Levin et al. further teaches that sequencing may be performed via any suitable type of sequencing platform (see paragraph 0115 lines 30-43 of Levin-Schnall et al.).
Regarding claim 22, the reference teaches that a fetal nucleic acid sample is obtained from a pregnant mother.  The reference also teaches that long range sequence context can be obtained for the fetal nucleic acid from sequencing of shorter barcoded fragments (see paragraph 0121 lines 1-6 of Levin-Schnall et al.).
With regard to claim 23, the reference teaches collecting a maternal blood sample containing fetal genetic material.  The reference also teaches that the cell-free DNA is sequenced to generate sequences of both the maternal circulating DNA and fetal circulating DNA.  The reference further teaches that the reads are compared to the paternal and maternal phase blocks (see paragraph 0214 lines 1-4 of Levin-Schnall et al.).
Regarding claim 24, Levin teaches that the paternal fragment sequences and the maternal fragment sequences are each used to link sequences into one or more inferred contigs. The reference also teaches that the inferred contigs are used to construct maternal and paternal phase blocks (paragraph 0025 lines 1-6 of Levin-Schnall et al.).
Regarding claim 26, Levin et al teach a maternal nucleic acid sequence and/or paternal nucleic acid sequence with a length greater than 10 kilobases (kb). The reference also teaches that the maternal and paternal partitions comprise droplets in an emulsion (paragraph 0029 lines 1-4 of Levin-Schnall et al.).
Regarding claim 27, Levin et al teaches that the maximum inferred contig length is at least 200 kb (see page 30 claim 16 of Levin-Schnall et al.).
With regard to claim 28, the reference teaches that the maternal and paternal partitions comprise droplets in an emulsion (paragraph 0029 lines 1-4 of Levin-Schnall et al.).

6. 	Claim(s) 1, 2-5, 9-12, 16-24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui et al. (Clinical Chemistry 63:2 513–524 2017).
With regard to claim 1, the reference teaches barcoding, enriching, and sequencing parental nucleic acid molecules; so that they can be used to process and noninvasively identify sequence variants in fetal nucleic acid molecules (see page 515 Fig.1 of Hui et al.). 
As previously stated, unencapsulated nucleic acid fragments that have entered the bloodstream are referred to as being cell-free.  The Hui et al. reference teaches the presence of cell-free fetal DNA in maternal plasma, and a method of analyzing the cell-free nucleic acid from maternal plasma by generating barcoded parental nucleic acid molecules in a plurality of partitions (see page 513 right col. 1st paragraph lines 1-3 of Hui et al.).  The reference also teaches using nucleic acids isolated from parental samples, and a plurality of barcode molecules to generate the barcoded parental nucleic acid molecules taught in the application.  In figure 1, the reference teaches partitioning genomic DNA and barcoded gel beads followed by amplification and barcoding of the DNA to produce barcoded “short reads” (see page 1 supplemental methods).  The reference also teaches that generation of these “short reads” for both maternal and paternal samples was conducted via the previously mentioned process (see page 514, right col. 2nd paragraph and page 1 supplemental methods).  The reference also teaches using random primers to amplify portions of the genomic DNA in figure 1 and the first page of the supplemental methods, where it teaches amplification and barcoding.  This is enriching using nucleic acid amplification of target regions. This process is a form of “enriching” because the amplification of targets of interest and their subsequent labeling with barcodes results in the predictable result of maximizing on target reads and saving time by focusing sequencing efforts on specific targets.  These results are both features of hybridization based target enrichment.   The reference further teaches a method wherein the parental genomic DNA was enriched with target capture probes prior to sequencing (see page 2 supplemental methods line 24 of Hui et al.), and thus teaches enriching said plurality of barcoded parental nucleic acid molecules for target nucleic acid molecules comprising one or more target regions to generate an enriched set of barcoded parental nucleic acid molecules.  The reference teaches using said set of enriched barcoded parental nucleic acid molecules or derivatives thereof to generate parental nucleic acid sequence information.  The reference teaches processing the sequence information to identify one or more parental haplotype blocks from a parental sample (see fig.1 and page 2 supplemental materials line 41 and following of Hui et al.).  
The reference also teaches “barcode based assembly”, and “haplotype phasing” (see page 515 of Hui et al.).  Haplotype assembly can accomplish the same result as determining a haplotype block, because phasing methods or assays can be used to determine whether a specified set of alleles reside on the same or different chromosomes. 
Additionally, several linked alleles that define a haplotype may correlate with, or be associated with, a particular disease phenotype; in such cases, a haplotype, rather than any one particular genetic variant, may be the most determinative factor as to whether a patient will display the disease.  Therefore, determining whether certain genetic variations appear on the same or different chromosomes (also known as phasing), or whether a particular variant was maternally or paternally inherited are synonymous with haplotype analysis. 
Regarding claim 2, Hui et al. teaches high-throughput linked-read sequencing followed by maternal plasma-based relative haplotype dosage analysis (see page 513 left col. 4th paragraph of Hui et al.).
Regarding claim 3, Hui teaches RHDO analysis based on sequential probability ratio test (SPRT) classification was performed to deduce the fetal inheritance of the maternally transmitted mutations (see page 516 left col. 3rd paragraph of Hui et al.). 
Regarding claim 4, Hui et al. teach that a library of Genome Gel Beads is combined with an optimal amount of HMW template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs). Each Gel Bead is functionalized with millions of copies of a 10x™ Barcoded primer and the barcoding reaction takes place in volumes on the order of 100 picoliters (see page 515 Fig. 1 of Hui et al. and page 2 Chromium TM reagent kits user guide step 2). 
Regarding claim 5, Hui et al. teaches resolving the haplotypes of parental genomes with the use of linked-read sequencing technology.  Hui et al. also teaches identifying SNPs within and flanking the genes of interest in maternal plasma DNA by targeted sequencing (see page 513 left col. 2nd paragraph of Hui et al.).
Regarding claim 9, Hui et al teaches long DNA molecules were partitioned into gel beads and amplified by unique (10X Genomics) barcoded primers. (see page 2 Chromium TM reagent kits user guide step 2).
Regarding claim 10, Hui et al. teaches that parental haplotypes were first determined using microfluidics-based linked-read sequencing on blood cell DNA obtained from the pregnant woman and her male partner (see page 515 left col. 2nd paragraph of Hui et al.).
Regarding claim 11, Hui et al teach analysis of the parental DNA and the fetal DNA obtained by chorionic villus sampling or amniocentesis.  Hui et al also teaches linked short reads were prepared from the parental buffy coat DNA that were target captured and sequenced (see page 516 right col. 3rd paragraph of Hui et al.).
Regarding claim 12, Hui et al teaches the noninvasive assessment of both maternally and paternally inherited mutations involves the analysis of single nucleotide polymorphisms (SNPs) in maternal plasma DNA with reference to parental haplotype information (see page 513 left col. 1st paragraph of Hui et al.).
Regarding claim 13, the reference teaches the centrifugation of maternal and paternal blood samples and the subsequent processing of maternal and paternal buffy coat DNA.  The reference also teaches that mutant-linked and wild-type–linked maternal and paternal haplotypes were successfully determined (see page 514 right col. 3rd paragraph lines 8-16, and page 518 left col. 2nd paragraph lines 2-10 of Hui et al.).  
Regarding claim 16, Hui et al. teach a library of Genome Gel Beads is combined with an optimal amount of high molecular weight (HMW) template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs). Each Gel Bead is functionalized with millions of copies of a 10x™ Barcoded primer and the barcoding reaction takes place in volumes on the order of 100 picoliters (see page 515 Fig. 1 of Hui et al. and page 2 Chromium TM reagent kits user guide step 2). 
Regarding claim 17, Hui et al. teach a library of Genome Gel Beads is combined with an optimal amount of HMW template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs) (see page 515 Fig. 1 of Hui et al. and page 2 Chromium TM reagent kits user guide step 2).
With regards to claim 18, the reference teaches barcoding, enriching, and sequencing parental nucleic acid molecules; so that they can be used to process and noninvasively identify sequence variants in fetal nucleic acid molecules.  The reference teaches generating barcoded parental nucleic acid molecules in a plurality of partitions.  The reference also teaches using nucleic acids isolated from parental samples, and a plurality of barcode molecules to generate the barcoded parental nucleic acid molecules taught in the application.  In figure 1, the reference teaches partitioning genomic DNA into barcoded gel beads followed by amplification and barcoding of the DNA to produce barcoded “short reads” (see page 1 supplemental methods of Hui et al.).  The reference also teaches that generation of these “short reads” for both maternal and paternal samples was conducted via the previously mentioned process (see page 514, 2nd col. and page 1 supplemental methods of Hui et al.).  The reference also teaches using random primers to amplify portions of the genomic DNA in figure 1 and the first page of the supplemental methods, where it teaches amplification and barcoding.  This is enriching using nucleic acid amplification of target regions.  As stated previously, this process is a form of “enriching” because phasing methods or assays can be used to determine whether a specified set of alleles reside on the same or different chromosomes. Additionally, several linked alleles that define a haplotype may correlate with, or be associated with, a particular disease phenotype; in such cases, a haplotype, rather than any one particular genetic variant, may be the most determinative factor as to whether a patient will display the disease.  Therefore, determining whether certain genetic variations appear on the same or different chromosomes (also known as phasing), or whether a particular variant was maternally or paternally inherited are synonymous with haplotype analysis.  The reference further teaches a method wherein the parental genomic DNA was enriched with target capture probes prior to sequencing (see page 2 supplemental methods line 24 of Hui et al.), and thus teaches enriching said plurality of barcoded parental nucleic acid molecules for target nucleic acid molecules comprising one or more target regions to generate an enriched set of barcoded parental nucleic acid molecules.  The reference teaches using said set of enriched barcoded parental nucleic acid molecules or derivatives thereof to generate parental nucleic acid sequence information.  The reference teaches processing the sequence information to identify one or more parental haplotype blocks from a parental sample (see fig.1 and page 2 supplemental materials line 41 and following of Hui et al.).  The reference also teaches a “barcode based assembly”, and “haplotype phasing” (see page 515 of Hui et al.).  Haplotype assembly is the same as determining a haplotype block because the sequence information generated by these processes are not distinguishable from one another.
Regarding claim 19, this claim has the same limitations as claim 2.  Hui et al teach that the fetal inheritance of which maternal haplotype was determined by RHDO analysis (see page 519 Fig.2 of Hui et al.).
Regarding claim 20, Hui et al. RHDO analysis based on sequential probability ratio test (SPRT) classification was performed to deduce the fetal inheritance of the maternally transmitted mutations (see page 516 left col. 3rd paragraph of Hui et al.).
Regarding claim 21, Hui teaches that the partition is sheared, then a library is prepared and sequenced (see page 515 Fig. 1 of Hui et al.).
Regarding claim 22, Hui et al teach Haplotype phasing of genomic DNA was achieved by linking short read sequencing data to provide long range genetic information (Fig. 1). From the buffy coat sequencing data, barcode information of each sequenced read was used to link the short sequenced reads into original long input molecules (see page 515 left and right col. of Hui et al.).
Regarding claim 23, Hui et al teach analysis of the parental DNA and the fetal DNA obtained by chorionic villus sampling or amniocentesis.  Hui et al also teaches linked short reads were prepared from the parental buffy coat DNA that were target captured and sequenced (see page 516 right col. 3rd paragraph of Hui et al.).
Regarding claim 24, Hui et al. teaches high-throughput linked-read sequencing followed by maternal plasma-based relative haplotype dosage analysis (see page 513 left col. 3rd paragraph of Hui et al.).
Regarding claim 28, this claim has the same limitations as claim 17.  Hui et al. teach that a library of Genome Gel Beads is combined with an optimal amount of HMW template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs) (page 2 Chromium TM reagent kits user guide step 2).

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim(s) 2, 3, 16, 19, 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Levin-Schnall et al. ( U.S. 20150376700 A1, 2015) as applied to claim(s) 1,4-12, 14, 15, 17, 18, 21-24, and 26-30  above, in view of Hui et al. (Clinical Chemistry 63:2 513–524 2017) and in further view of Van Nieuwerburgh et al. (PLoS ONE 6:10 1-6 2011).
With regard to claim 2, Levin-Schnall et al. teaches all of the elements of claim 1.  However, the reference does not teach the method of claim 1 wherein processing in (e) comprises performing a relative haplotype analysis.  Hui et al teaches high-throughput linked-read sequencing followed by maternal plasma-based relative haplotype dosage analysis (see page 513 left col. 4th paragraph of Hui et al.).  
It would have been obvious to substitute the method of sequence analysis taught in Levin with the relative haplotype dosing analysis taught in Hui et al.  One would have been motivated to do this because the RHDO method allows the deduction of the fetal genotype by measuring the relative counts of single nucleotide polymorphism (SNP) alleles on haplotypes in maternal plasma DNA (see page 514 left col 1st paragraph lines 1-4 of Hui et al.). This method also allows indirect measurement of hard to detect mutations like deletions, inversions, and mutations in repetitive elements or homologous genes (see page 514 left col. 1st paragraph lines 5-11 of Hui et al.).  Additionally, this method is applicable in a genome-wide or a targeted fashion, and this specifies the analysis for particular loci as well known in the art.
Regarding claim 3, Levin teaches all of the elements of claim 1.  Levin does not teach performing said RHDO analysis.  The reference also does not teach performing sequential probability ratio tests of allelic imbalance.  However, at the time the invention was made, Hui et al. teaches RHDO analysis based on sequential probability ratio test (SPRT) classification (see page 516 left col. 3rd paragraph lines 1-3 of Hui et al.).  It would have been obvious to use SPRT to perform the RHDO analysis of combined Levin and Hui.  One would have been motivated to do this because the method of analysis allows a conclusion to be drawn with a minimum amount of data.  For example, the method could be used to deduce the fetal inheritance of maternally transmitted mutations in samples where genetic material is less abundant (see page 516 left col 3rd paragraph lines 1-5 of Hui et al.). 
Regarding claim 16, Levin teaches all the elements of claim 1.  Levin teaches a set of barcoded beads.  Levin et al also teaches that the beads can be linked to oligonucleotides containing one or more barcode sequences, as well as a primer, such as a random N-mer or other primer. Levin et al teaches that the barcode sequences are releasable from the barcoded beads, e.g., through cleavage of a linkage between the barcode and the bead or through degradation of the underlying bead to release the barcode, or a combination of the two. Levin et al teaches that the barcoded beads and other reagents, e.g., a reducing agent, are combined and subject to partitioning (see paragraph 0167 lines 10-22 of Levin-Schnall et al.).  Levin et al does not teach that a given partition of the plurality of partitions contains a single bead.  Hui et al. teaches a library of Genome Gel Beads is combined with an optimal amount of HMW template gDNA in Master Mix and partitioning oil to create Gel Bead-In-EMulsions (GEMs) (see page 515 Fig. 1 and page 2 Chromium TM reagent kits user guide step 2 of Hui et al.).  It would have been obvious to combine the teachings of Levin and Hui in order to use the Gel bead in emulsions system taught in Hui et al to amplify and sequence genetic material from samples.  One would have been motivated to do this because of the enhanced specificity of copartitioning a single bead with a single stretch of nucleic acid.
Regarding claim 19, Levin teaches all of the elements of claim 18.  The reference does not teach the method of claim 18 wherein processing in (f) comprises performing a relative haplotype analysis.  Hui et al teaches high-throughput linked-read sequencing followed by maternal plasma-based relative haplotype dosage analysis (see page 513 left col. 4th paragraph of Hui et al.).  It would have been obvious to substitute the method of sequence analysis taught in Levin with the relative haplotype dosing analysis taught in Hui et al.  One would have been motivated to do this because the RHDO method allows the deduction of the fetal genotype by measuring the relative counts of single nucleotide polymorphism (SNP) alleles on haplotypes in maternal plasma DNA. This method also allows indirect measurement of hard to detect mutations like deletions, inversions, and mutations in repetitive elements or homologous genes.  Additionally, this method is applicable in a genome-wide or a targeted fashion specifying the analysis for particular loci.
Regarding claim 20, Levin teaches all the elements of claim 18.  Levin does not teach performing said RHDO analysis.  The reference also does not teach performing sequential probability ratio tests of allelic imbalance.  Hui et al teaches RHDO analysis based on sequential probability ratio test (SPRT) classification.  It would have been obvious to use SPRT to perform the RHDO analysis of combined Levin and Hui.  One would have been motivated to do this because the method of analysis allows a conclusions to be drawn with a minimum amount of data.  For example, the method could be used to deduce the fetal inheritance of maternally transmitted mutations in samples where genetic material is less abundant.
With regard to claim 29, the reference teaches methods, compositions and systems for haplotype phasing and copy number variation assays in cell-free nucleic acid. (see abstract lines 1-5 of Levin-Schnall et al.).  As previously stated, unencapsulated nucleic acid fragments that have entered the bloodstream are referred to as being cell-free.  The reference teaches that sample nucleic acids are derived by obtaining a biological sample from a subject, and that the biological sample includes a cell-free sample nucleic acid.  The reference also teaches that fetal nucleic acid comprises cell-free nucleic acid.” The reference teaches methods and systems for combining barcode comprising beads with samples in multiple separate partitions, as well as methods of processing, sequencing and analyzing barcoded samples (see abstract lines 1-5 of Levin-Schnall et al.).  The reference does not teach amplification of parental nucleic acid targets prior to the barcoding of the parental nucleic acid targets.  Van Nieuwenburgh et al. teach a strategy in which they ligate 3’ and 5’ adapters, then perform the RT-PCR step and then subsequently ligate the barcode after the library PCR amplification.  It would have been obvious to change the sequence of the barcoding and amplification steps Taught in Levin Schnall et al. and Hui et al. because it is well established that multi-template PCR amplification can result in a sequence dependent amplification bias, as some DNA species are amplified more efficiently than others. One of ordinary skill in the art would therefore be motivated to combine the teachings of Levin-Schnall et al. and Van Nieuwenburgh et al. to achieve the predictable result of reducing sequence specific amplification bias.
Regarding claim 30, Levin teaches all of the elements of claim 29.  The reference does not teach the method of claim 29 wherein processing in (f) comprises performing a relative haplotype analysis.  Hui et al teaches high-throughput linked-read sequencing followed by maternal plasma-based relative haplotype dosage analysis (see page 513 left col. 4th paragraph of Hui et al.).  It would have been obvious to substitute the method of sequence analysis taught in Levin with the relative haplotype dosing analysis taught in Hui et al.  One would have been motivated to do this because the RHDO method allows the deduction of the fetal genotype by measuring the relative counts of single nucleotide polymorphism (SNP) alleles on haplotypes in maternal plasma DNA. As stated earlier, this method also allows indirect measurement of hard to detect mutations like deletions, inversions, and mutations in repetitive elements or homologous genes.  Additionally, this method is applicable in a genome-wide or a targeted fashion specifying the analysis for particular loci.

Conclusion
9. 	No claim is allowed

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC B DARRINGTON whose telephone number is (571)272-0190.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC B DARRINGTON/             Examiner, Art Unit 1634       

/DAVE T NGUYEN/             Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                                                                                                                                                                                               /Robert T. Crow/Primary Examiner, Art Unit 1634